Judgment, Supreme Court, New York County (William Wetzel, J.), rendered July 8, 2002, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly exercised its discretion in precluding defendant’s attempt to impeach the arresting officer with an omission from a complaint report, since the purported inconsistency had no probative value under the circumstances (see People v Duncan, 46 NY2d 74, 80 [1978], cert denied 442 US 910 [1979]). Defendant received a full opportunity to attack the officer’s credibility, and there was no impairment of defendant’s right to confront witnesses and present a defense (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]).
Notwithstanding the comments by the court at sentencing, it is clear that the sentence was properly imposed and, in light of defendant’s criminal record and the facts underlying the crime of which he was convicted, we find no basis to disturb it. Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.